      Case 2:21-cv-00023-WHA-SRW Document 21 Filed 02/18/21 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

BENJAMIN BEDOGWAR ORYANG,                         )
#168 079,                                         )
                                                  )
        Plaintiff,                                )
                                                  )
        v.                                        ) CIVIL ACTION NO. 2:21-CV-23-WHA-SRW
                                                  )
DR. TAHIR SIDDIQ, et al.,                         )
                                                  )
        Defendant.                                )


                                                 ORDER

        Plaintiff is an inmate incarcerated at the Staton Correctional Facility in Elmore, Alabama.

Proceeding in forma pauperis, Plaintiff brings the captioned action under 42 U.S.C. § 1983

challenging the adequacy of medical care received for his complaints of a left-ear hearing deficit,

ringing sounds in his left ear, and dizziness. The complaint is before the court for screening under

28 U.S.C. § 1915A.1 Upon review of the complaint, the court finds it contains deficiencies.

        Plaintiff states he was incarcerated at the Bullock Correctional Facility from mid-2013 to

January of 2017. However, any claims arising from actions which occurred before September 30,

2017—over two years before this case was filed as determined by the date Plaintiff submitted the


1
 Plaintiff originally filed this action in the United States District Court for the Northern District of
Alabama, on October 2, 2019. Based on its review of the complaint, the court in the Northern District
dismissed Plaintiff’s claims against several defendants under 28 U.S.C. § 1915A(b)(1) for failing to state
a claim upon which relief can be granted, severed and transferred Plaintiff’s remaining claims for
monetary or prospective injunctive relief against Defendants Tahir Siddiq, Dr. Perryman, Nurse
Practitioner Waugh, ADA Coordinator Lt. Parker, Warden Joseph Headley, Commissioner Joseph Dunn,
Corizon, and Wexford Health Services, and severed and transferred his claims for prospective injunctive
relief against the Alabama Department of Corrections (“ADOC”). See Docs. 15, 17, 18, 19. Although the
order also directed the transfer and severance of Plaintiff’s claims against “Nurse Practitioner John Doe,”
this designation fails to properly identify any individual as a defendant. “As a general matter, fictitious-
party pleading is not permitted in federal court.” Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir.
2010). Thus, a plaintiff must specifically identify the individual(s) a plaintiff seeks to name as a
defendant(s).
      Case 2:21-cv-00023-WHA-SRW Document 21 Filed 02/18/21 Page 2 of 5




complaint for mailing—are barred by the two-year period of limitations which governs 42 U.S.C.

§ 1983 claims.

               All constitutional claims brought under are tort actions, subject to the statute
       of limitations governing personal injury actions in the state where the § 1983 action
       has been brought. Wilson v. Garcia, 471 U.S. 261, 275-76, 105 S.Ct. 1938, 1946-
       47, 85 L.Ed.2d 254 (1985). [Plaintiff’s] claim was brought in Alabama where the
       governing limitations period is two years. Ala. Code § 6-2-38; Jones v. Preuit &
       Mauldin, 876 F.2d 1480, 1483 (11th Cir. 1989) (en banc). Therefore, in order to
       have his claim heard, [Plaintiff is] required to bring it within two years from the
       date the limitations period began to run.

McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008).

       In determining when a cause of action accrues, “a court must first identify the alleged

injuries, and then determine when the plaintiff could have sued for them.” Smith v. Shorstein, 217

F. App’x 877, 881 (11th Cir. 2007). Where a continuing wrong is involved, “the cause of action

accrues, and the limitation period begins to run, at the time the unlawful conduct ceases.” Id.

Plaintiff filed his complaint on September 30, 2019—over two years after his cause of action

challenging matters which occurred at the Bullock Correctional Facility by accrued.

       Next, to the extent Plaintiff seeks to hold a defendant liable on the basis of respondeat

superior or vicarious liability, the law directs “that Government officials may not be held liable

for the unconstitutional conduct of their subordinates under the theory of respondeat superior [or

vicarious liability]. . . . Robertson v. Sichel, 127 U.S. 507, 515-516, 8 S.Ct. 1286, 3 L.Ed. 203

(1888) (‘A public officer or agent is not responsible for the misfeasances or position wrongs, or

for the nonfeasances, or negligences, or omissions of duty, of the subagents or servants or other

persons properly employed by or under him, in the discharge of his official duties’). Because

vicarious liability [and respondeat superior are] inapplicable to . . . § 1983 suits, a plaintiff must

plead that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009); Cottone v. Jenne, 326 F.3d
      Case 2:21-cv-00023-WHA-SRW Document 21 Filed 02/18/21 Page 3 of 5




1352, 1360 (11th Cir. 2003) (holding “supervisory officials are not liable under § 1983 for the

unconstitutional acts of their subordinates on the basis of respondeat superior or vicarious

liability.”); Marsh v. Butler County, 268 F.3d 1014, 1035 (11th Cir. 2001) (holding a supervisory

official “can have no respondeat superior liability for a section 1983 claim.”). Absent vicarious

liability, each Government official, his or her title notwithstanding, is only liable for his or her own

misconduct.” Iqbal, 556 U.S. at 677.

       Finally, Plaintiff is advised that in filing a § 1983 action he must clearly and concisely

describe how a defendant acted in a manner that deprived him of his constitutional rights and state

the ground upon which the claim rests. Complaints which are rambling and presented in a dis-

jointed and narrative-style manner fail to give a defendant fair notice of what the claim is and the

grounds upon which it rests. Fikes v. City of Daphne, 79 F.3d 1079, 1082 (11th Cir. 1996) (internal

quotations and citation omitted) (explaining that Rules 8 and 10(b), Fed. R. Civ. P., work together

and “require the pleader to present his claims discretely and succinctly, so that his adversary can

discern what he is claiming and frame a responsive pleading, the court can determine which facts

support which claims and whether the plaintiff has stated any claims upon which relief can be

granted….”); Destfino v. Kennedy, 2009 WL 63566, *8 (E.D. Cal. 2009) (“A proper complaint

states clearly how each and every defendant is alleged to have violated plaintiffs’ legal rights.”).

Also, Plaintiff may not conglomerate unrelated claims against multiple defendants nor may he

conglomerate claims, even if similar in nature, which are unrelated to each other and which

occurred during separate, unrelated periods of time. See Rule 20(a)(2)(A), Federal Rules of Civil

Procedure; see also Rules 18(a), Federal Rules of Civil Procedure.

       Accordingly, it is
      Case 2:21-cv-00023-WHA-SRW Document 21 Filed 02/18/21 Page 4 of 5




         ORDERED that on or before March 4, 2021, Plaintiff shall file an amended complaint

which:

         1. Presents claims regarding his challenges to allegedly unconstitutional actions about
         which he has personally been subjected on or after September 30, 2017.2

         2. Contains one claim and any claims that can be shown closely related to it, i.e., arising
         out of the same incident or facts in both time and type;

         3. Names as defendants only those individuals he contends are personally responsible for
         the alleged violation of his constitutional rights as alleged in the amended complaint.

         4. Specifically describes how each defendant listed in the amended complaint acted in a
         manner that deprived him of his constitutional rights.

         Plaintiff is advised that in filing his amended complaint he should present a short and plain

statement of the claim showing why he is entitled to relief which “give[s] the defendant fair notice

of what the ... claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007) (internal quotations omitted); Rule 8(a)(2), Federal Rules of Civil Procedure.

“[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do....” Id. Plaintiff is advised that this case will proceed only against the defendants named and

claim(s) presented in the amended complaint. The amended complaint will, therefore, supercede

the complaint as filed with this court on January 12, 2021.

         To aid Plaintiff in filing a response to this order, the Clerk is DIRECTED to provide him

with a copy of the form used by prisoners to file § 1983 complaints, and Plaintiff shall use this

form in filing his amended complaint. Plaintiff is cautioned that if he fails to comply with this

order the Magistrate Judge will recommend that this case be dismissed.




2
 Any allegation regarding a continuing violation of the challenged conduct must sufficiently allege a
continuing violation as noted in Document 15 at 12, ¶3(B)(2).
Case 2:21-cv-00023-WHA-SRW Document 21 Filed 02/18/21 Page 5 of 5




 DONE, this 18th day of February 2021.




                             /s/ Susan Russ Walker
                             UNITED STATES MAGISTRATE JUDGE
